Mackintosh, J.
The state board of law examiners, upon testimony taken in this matter, recommended tbe disbarment of A. B. Wiltsie for unprofessional conduct in tbe preparation of questionnaires and claims of exemption under tbe selective service act. Without reviewing tbe testimony in detail, it is enough to say that it shows Wiltsie solicited tbe employment of claiming exemptions for persons subject to tbe operation of tbe selective service act, and suggested, encouraged and assisted in the preparation of false affidavits looking to tbe improper exemption of bis clients.
Tbe board also found, as one of tbe grounds for bis disbarment, that tbe charges made for these services were excessive. We do not feel like depriving a practitioner of bis right to continue bis profession on á question as debatable as tbe propriety of tbe amount of a fee. Such a question is so much a matter of in*262dividual opinion that it should not he the basis' for disbarment except in the most aggravated and extreme case. So far as the record discloses, the fees were voluntarily paid, and were it the only charge here that such fees were excessive, the extreme penalty would not be' merited.
The charges of solicitation of business, however, and the filing of false claims of exemption are so well proved and so flagrantly unethical, as well as disloyal, as sufficiently to evidence that degree of moral turpitude unfitting the practitioner to continue the practice of law in this state. For that reason, the recommendation of the board is adopted, and an order is hereby made disbarring A. B. Wiltsie from the practice of law in the state of Washington.
All concur.